McDONALD, Chief Justice.
This is a suit involving a dispute as to the location of the property line between the residence of appellants and the residence of appellee, in Waco, Texas. See Bruce v. Moore, Tex.Civ.App., 277 S.W.2d 199, for former appeal. Trial resulted in judgment for appellee, and appellants appeal to this court. While such cause was pending in this court appellants filed a motion in which it was set forth that all matters in controversy between the parties had been settled and that appellants desire to dismiss this appeal.
From the foregoing it follows, it is the opinion of the court that the appeal in this cause should be, and same is hereby dismissed.
HALE, J., not participating.